Citation Nr: 0710637	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  94-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran testified at RO hearings in July 1993 and March 
1996.  The veteran's case was remanded to the RO for 
additional development in April 2001 and February 2004.  The 
case is again before the Board for appellate review.

The Board notes that the veteran was found incompetent to 
handle the disbursement of VA funds in a July 2004 rating 
decision.  A custodian was appointed for the veteran in 
February 2004.  The custodian was noted to be the veteran's 
cousin and power of attorney.  At that time, the veteran was 
represented by Derek Dalmer, Attorney at Law.  The veteran 
submitted a VA Form 21-22 dated in November 2005 revoking 
representation by the private attorney and appointing 
Disabled American Veterans as his authorized representative.  
The RO wrote to the veteran's custodian in November 2006 and 
requested that she sign the VA Form 21-22 because she had 
been named the veteran's legal custodian by VA.  The 
veteran's custodian failed to respond to the letter.  The 
Board has determined that the veteran is competent to appoint 
a new representative and therefore Disabled American Veterans 
is listed as the veteran's representative on the foregoing 
page.  (The custodian has not prosecuted this appeal.)


FINDING OF FACT

The veteran does not have PTSD.




CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1970 to February 
1972.  Service personnel records associated with the claims 
file reflect that the veteran served in the Republic of 
Vietnam from January 1971 to January 1972.  The personnel 
records and the veteran's DD 214 reflect that the veteran 
received the Republic of Vietnam Campaign Medal, National 
Defense Service Medal, Vietnam Service Medal Expert 
Qualification Badge with Rifle Bar, and Sharpshooter 
Qualification with Rifle and Grenade Bars.  

The veteran's service medical records (SMRs) reveal that the 
veteran was given Valium for restlessness in January 1972.  
Also in January 1972 the veteran was noted to have smoked 
heroin in Vietnam.  The veteran's January 1972 separation 
examination was negative for any reference to psychiatric 
disability other than misuse of drugs.  

Personnel records were requested to attempt to verify the 
veteran's claimed stressors.  The records reflect that the 
documented base area location for the veteran's assigned unit 
in Vietnam was in Binh Thuy and was subjected to an enemy 
standoff attack on April 27, 1971, and May 1, 1971.  No names 
or units were mentioned.  The veteran reported an incident in 
service where another soldier used the veteran's weapon to 
kill a fellow soldier.  No records of the shooting were 
found.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 1991 to March 2006.  In August 
1993 the veteran was noted be in treatment for a dual 
diagnosis.  He was noted to have PTSD, depression, and 
polysubstance abuse.  The veteran reported depression, 
difficulty concentrating, flashbacks, and self-isolation.  In 
January 1994 the veteran was noted to be depressed.  He was 
alert and oriented in three spheres.  He denied 
hallucinations and homicidal and suicidal ideations.  He said 
he was suicidal at one point.  He was noted to be in 
treatment for a dual diagnosis.  He was diagnosed with 
organic mood syndrome and polysubstance abuse dependence.  
The veteran was admitted for a period of ten days in January 
1994 for a substance abuse inpatient treatment program.  He 
was noted to have cocaine dependence and PTSD.  In March 1994 
the veteran was admitted for thirty days for chemical 
dependency.  He was noted to have polysubstance abuse, PTSD, 
and depression.  The veteran underwent an Agent Orange 
examination in April 1995.  He was diagnosed with depression 
and PTSD at that time.  In May 1995 the veteran was noted to 
have PTSD, schizoaffective disorder, and cocaine and alcohol 
abuse.  In July 1995 the veteran was noted to have cocaine 
and alcohol dependence and PTSD.  In January 1996 and 
February 1996 the veteran was noted to have major depression 
with psychotic features and PTSD.  In July 1996 and October 
1996 the veteran was noted to have major depression with 
psychosis and PTSD.  The veteran was seen for PTSD, 
schizoaffective disorder, substance abuse, polysubstance 
dependence, and cocaine dependence for the period from July 
1996 to January 2002.  Discharge summaries dated from 
February 1999 to April 1999 revealed diagnoses of depressed-
type schizoaffective disorder, cocaine dependence, and 
nicotine dependence.  An April 2000 discharge summary 
revealed a diagnosis of PTSD, polysubstance dependence, and 
schizoaffective disorder.  An April 2004 dual diagnosis 
closing note reported that the veteran's diagnoses were PTSD 
and cocaine and alcohol dependence and the veteran was noted 
to have stopped attending treatment following a stroke.  
Neuropsychiatric testing performed in May 2004 revealed that 
the veteran demonstrated adequate language and visual spatial 
skills but mild difficulty with retrieval.  He was noted to 
be status-post cerebrovascular accident.  The veteran's 
higher cognitive functions appeared grossly intact.  The 
examiner felt that the veteran had cognitive capacity to 
manage his finances but he had poor visual acuity/scanning 
and difficulties with physical maneuverability.  He was 
encouraged to continue treatment for PTSD and depression.  
The veteran declined to make an appointment for a PTSD intake 
screening in August 2004.  Depression and PTSD were listed as 
part of the veteran's medical history in November 2005.  

The veteran was afforded a VA examination in June 1992.  The 
veteran reported that he served in Vietnam for twelve months 
and served as a guard at an ammunition dump.  He said he was 
constantly afraid of an explosion from incoming fire.  He 
said he spent most of his time on base but he said it was in 
a hostile area.  The veteran reported that he was medically 
evacuated from Vietnam due to drug use.  He reported no drug 
use for the prior ninety days.  The veteran reported that he 
"saw action" in Vietnam and he said he saw casualties and 
bodies fished from a river.  He said a personal acquaintance 
was killed after five or six months in Vietnam.  The veteran 
also reported that another man took the veteran's gun and 
killed a new guy when he "freaked out."  The veteran 
reported flashback when he feels under pressure or smells 
certain odors.  He said he avoided Fourth of July crowds and 
fireworks and movies.  He said he cried when he tried to 
watch "Platoon."  He said he also had flashbacks after 
watching "Platoon."  The veteran said he "hits the dirt" 
when he is startled.  He reported recurring nightmares and 
voices during the night.  He reported having been 
incarcerated for armed robbery from 1972 to 1975.  The 
veteran was noted to be alert and cooperative during the 
interview and he presented no other peculiarities of thought 
content or process.  The examiner diagnosed him with moderate 
to severe PTSD.

The veteran testified at a hearing at the RO in July 1993.  
The veteran said his primary duty in Vietnam involved 
guarding a base in South Vietnam which included an ammunition 
dump.  The veteran testified that a replacement soldier broke 
into his locker, stole his weapon, and shot another soldier.  
He said he and another soldier went to the aid of the injured 
soldier.  He testified that he could not recall the names of 
the soldiers involved but that the shooter was part of his 
unit.  He testified that he began having nervous problems 
after he returned from Vietnam.  He said he was shipped back 
from Vietnam because he used drugs.  He said he used drugs 
after his camp was shelled with mortar rounds a few months 
after he arrived in Vietnam.  He said he saw grotesque 
looking dead bodies floating in the river by his base.  The 
veteran also reported killing some Vietnamese people and 
putting them in a well in retaliation for the Vietcong 
killing Americans.  

The veteran was afforded a VA examination in May 1995.  The 
veteran was noted to be anxious during the examination.  The 
veteran reported that he saw no direct combat but that there 
were "sappers" in the area where he was guarding an 
ammunition dump.  He said he also guarded United States boats 
and the river where they docked.  The examiner said the 
veteran was exposed to mortar attacks.  The examiner said the 
veteran also reported an incident where a young black soldier 
got into a conflict with a white soldier and the black 
soldier grabbed the veteran's weapon and killed the white 
soldier.  He said the incident was related to race and the 
veteran was initially accused of being part of a racial 
conspiracy.  He said he grieves over the fact that the man 
was killed.  He reported trouble sleeping and nightmares when 
he does sleep.  He also reported auditory and olfactory 
hallucination, which the examiner said might be vivid 
intrusive memories.  He was noted to have been in prison from 
1972 to 1975 for weapons charges.  The veteran reported self-
isolation, increased startle response and hypervigilance.  He 
was noted to have a history of drug use.  The examiner said 
the veteran met the full criteria for PTSD, recurrent major 
depressive episode, and polysubstance dependence in 
remission.  

The veteran testified at a hearing at the RO in March 1996.  
The veteran reported having flashbacks beginning in 1986.  He 
testified that he that there was an incident in service where 
a soldier was killed through the use of the veteran's weapon.  
He said he began "using" [drugs] after that incident.  He 
said he was diagnosed with PTSD while seeking treatment for 
drug use.  He said he was in therapy at VA.  He said he was 
on medication because he heard voices.  He said he could not 
remember the name of the soldier who was killed with his 
weapon.  He said the soldier who took his weapon and shot the 
other soldier was tried by court-martial.

The veteran was afforded a VA psychological examination in 
May 1997.  His claims file was not reviewed at the time of 
the examination.  The veteran reported that he was shot at in 
Vietnam and that his most frightening experience in Vietnam 
occurred when one of the veteran's fellow soldiers took his 
weapon and shot at him and another soldier in the shower.  He 
said the other soldier was hit and subsequently died.  The 
veteran reported that he self-isolated, had trouble sleeping, 
and avoided war movies.  The examiner diagnosed the veteran 
with chronic PTSD and substance abuse in remission.

The veteran was afforded another VA examination in July 1998.  
The examiner said the veteran's claims file was not reviewed.  
The veteran reported being shot at while in Vietnam and he 
said he killed a number of Vietnamese "cowboys" whom he 
described as young Vietnamese males who were not in the 
service.  He said while in Vietnam there were frequent mortar 
attacks and riots by civilians.  He said he shot a few 
Vietcong while in Vietnam.  He said the incident that stood 
out most for him was when a soldier broke into his locker, 
stole his weapon, and shot another soldier.  He said he lived 
in a relatively secure area in Vietnam by an ammunition dump.  
The veteran reported poor sleep, depression, poor 
concentration, self-isolation, and flashbacks.  The examiner 
diagnosed the veteran with major depression with psychotic 
features, history of drug dependence in remission, and PTSD 
based on the incident where he witnessed an American soldier 
kill another American soldier.  The examiner reviewed the 
veteran's claims file and added an addendum to his opinion in 
November 1998.  The examiner noted the veteran's prior 
diagnoses included major depression with psychosis or 
schizoaffective disorder, which he noted could be fairly 
similar, and a history of polysubstance dependence.  He said 
the veteran had also consistently been diagnosed with PTSD.  
He noted, however, that the veteran's major stressor of a 
soldier shooting another soldier in the shower was 
investigated but not substantiated.  He concluded that the 
PTSD diagnoses have been based on the veteran's self-reported 
history.

Private treatment reports from Health Alliance--The 
University Hospital dated in January 2001 revealed that the 
veteran was seen for left-sided numbness and weakness.  He 
was noted to have a history of PTSD.  His discharge diagnoses 
included anxiety disorder and post-traumatic anxiety.  

Private treatment reports from Drake Center dated from 
January 2001 to February 2001 reveal that the veteran had a 
history of PTSD.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted that the veteran had various diagnoses in his 
claims file including PTSD, schizoaffective disorder, cocaine 
dependence, polysubstance dependence, and major depression.  
The veteran reported that his base in Vietnam received 
frequent mortar rounds which entered the barracks where he 
slept and injured other soldiers.  He said there was frequent 
(once or twice a week) shelling near his position.  He said 
he was frequently required to guard the perimeter.  The 
veteran reported an incident whereby another soldier took his 
weapon, loaded it, and went to the shower and shot a white 
soldier.  He said the shooter was a black soldier and the 
incident was racially motivated.  He said he went into the 
shower and saw the wounded soldier alive and that he later 
died.  He said he got into trouble for allowing his weapon to 
be taken.  He was unable to name any names in any of the 
events that he described.  He denied being engaged in any 
firefights or directly seeing anyone killed.  He said he saw 
dead bodies while in Vietnam.  He said he jumped "cowboys" 
and shot at them and killed some of them.  The examiner said 
the veteran contradicted himself regarding whether or not he 
killed anyone.  The veteran admitted using heroin in Vietnam.  
He said he began having emotional instability beginning in 
1986.  He reported being withdrawn and distrustful of others.  
He said he had panic attacks, auditory hallucinations, 
flashbacks, and nightmares.  The examiner said the veteran 
received no documented combat service.  He said the veteran 
did not sustain any combat wounds.  He said the veteran's 
overall level of traumatic stress was low.  The examiner said 
the veteran had a history of stroke.  The veteran had good 
eye contact and was jovial and talkative during his 
examination.  The examiner said the veteran was oriented to 
person, place, and time.  The examiner diagnosed the veteran 
with schizoaffective disorder and polysubstance dependence.  
The examiner noted that the veteran self-reported numerous 
emotional stressors most of which were not able to be 
verified other than two enemy standoff attacks.  He said the 
veteran had received a PTSD diagnosis by various other 
examiners.  He noted that the veteran's reported stressor 
involving another soldier using his gun to kill a fellow 
soldier was not substantiated.  The examiner said on the 
occasions of the two attacks on the veteran's base resulted 
in no reported casualties.  He said it was possible that the 
veteran could have developed a delusional belief that could 
have been exacerbated by his chemical dependency problems 
over the years.  He said the veteran's improvement was felt 
to be poor because of his stroke and significant fixation on 
the events he believes occurred despite evidence to the 
contrary.  He said the veteran's claims file revealed a 
history of paranoia, auditory hallucinations, and mood 
lability, thus substantiating the examiner's diagnosis of 
schizoaffective disorder.  A second examiner included an 
addendum opinion.  The examiner noted that the veteran 
reported the incident of another soldier shooting a fellow 
soldier different from prior reports.  He said the veteran 
said the other soldier pulled the lever back and everyone in 
the room hit the dirt and then ran out of the building 
through the shower room and then he heard three shots and ran 
back in after the shooter ran out.  He also said there were 
"cowboys" who would rob soldiers and that he shot one of 
them.  He said when he was guarding an ammunition dump 
someone was hurt by mortar fire.  The examiner noted this was 
not substantiated in the claims file.  The veteran said that 
a mortar hit his bed and if he had been in bed he would have 
been killed.  He said he was in a village three miles away at 
that time.  The veteran reported nightmares and the examiner 
said the veteran was teary for a few seconds during the 
examination but that it appeared due to emotional 
incontinence rather than any physiological reaction.  He said 
the veteran was very pleasant and appropriate during the 
interview.  The examiner said that the diagnoses by the other 
July 2003 VA examiner of schizoaffective disorder and 
polysubstance dependence were entirely appropriate.  He said 
the veteran did not provide consistent information regarding 
his military experiences and records in the claims file did 
not support exposure to combat situations.  He noted that the 
incident of the soldier killing a fellow soldier was not 
verified and the veteran's description of the event has 
varied.  The veteran was in town when the mortar round hit 
his bed.  The examiner said the veteran endorsed a history of 
psychosis but the symptoms were well controlled with 
medication.   

The veteran was last afforded a VA examination in February 
2006.  The examiner reviewed the veteran's claims file and 
obtained a history from the veteran at that time.  The 
veteran denied being involved in outpatient psychiatric care.  
The veteran was noted to have been treatment beginning in 
June 1992 and treatment was discontinued in February 2002 
because the veteran suffered a stroke which resulted in 
dysarthria and left hemiparesis.  The veteran was noted to be 
taking Zoloft.  The examiner noted that the veteran had 
received various diagnoses over the years including PTSD, 
schizoaffective disorder, polysubstance dependence, cocaine 
dependence, alcohol dependence, and major depression.  The 
examiner said the veteran gave conflicting information during 
the examination and at the time of other VA examinations.  
The veteran initially reported that he began using drugs 
after he returned from Vietnam and then he admitted that he 
actively used drugs in Vietnam.  The examiner noted that the 
veteran had no verified combat exposure.  The veteran 
reported that he witnessed Cam Rahn Bay being bombed.  He 
said he was distressed by this.  The examiner noted the 
veteran had no awards or decorations indicative of combat 
service.  The veteran said his captain wanted to bring him up 
on charges because another soldier took the veteran's weapon 
and shot another soldier.  The veteran said his biggest 
stressor in Vietnam occurred when he witnessed one soldier 
shoot another soldier.  He said he assumed the soldier who 
was shot died and he said he did not know the soldiers name.  
The examiner noted that this incident could not be verified.  
The veteran also reported that he was fearful while guarding 
an ammunition dump in Vietnam.  He said he never witnessed 
anyone get killed, just the one soldier who got shot.  He 
said he saw his base exposed to mortar attacks while landing 
in the area.  He said the only "close call" in Vietnam 
occurred when his camp got mortared and a mortar round blew 
up his bed but he said he was in town when this occurred.  He 
said he had frequent run-ins with Vietnamese civilians and 
that he shot one.  He said he was stressed by rioting 
Vietnamese civilians.  The veteran was noted to be pleasant 
and cooperative.  The examiner said the veteran did not 
appear overly depressed.  The veteran reported mild to 
moderate anxiety daily.  His affect was euthymic at times.  
He denied nightmares.  He reported episodic flashbacks of 
Vietnam.  The examiner diagnosed the veteran with 
schizoaffective disorder and polysubstance dependence in 
remission.  The examiner reviewed the veteran's claims file 
and said the only verified stressor were two mortar attacks 
in 1971.  He said the veteran has a history of giving 
conflicting information regarding his military stressors.  He 
said the veteran did not exhibit any significant hyperarousal 
or hypervigilance and he did not appear significantly 
bothered by bringing up some of his reported Vietnam 
experiences.  He noted that the veteran did not display 
feelings of detachment or estrangement from others or a sense 
of foreshortened future.  The examiner noted that the veteran 
maintained long-term employment when he was employed.  He 
said the veteran had significant problems with substance 
dependence problems but that the problem with drugs in 
service was due to willful misconduct and not PTSD.  The 
examiner opined that PTSD signs and symptoms were not felt to 
significantly interfere with employment or social 
functioning.  He said the veteran's schizoaffective disorder 
would impair employment and social functioning.  The examiner 
said no other mental disorders were found.  The examiner 
concluded that it was his opinion that he veteran did not 
meet the criteria for PTSD based on the two verified mortar 
attacks in 1971.  He said that the emotional distress that 
would have been caused by those attacks did not impair the 
veteran in his social, occupational, or other important areas 
of functioning.  He said the veteran had significant 
meaningful relationships with his daughter, cousin, and some 
fellow veterans.  The examiner said that the veteran was 
variously diagnosed with PTSD by other examiners but that 
those who diagnosed the veteran with PTSD likely did not have 
the veteran's claims file to review the substantiated 
stressors.  The discharge summaries of record often listed 
PTSD as a diagnosis, but the examiner said they did not 
contain diagnostic criteria for meeting a diagnosis of PTSD.  
The examiner said the veteran does meet the diagnostic 
criteria for depressive schizoaffective disorder.  The 
examiner said that the veteran's long-standing heroin and 
cocaine dependence likely caused some of the diagnostic 
confusion.  Finally, the examiner said the veteran's current 
level of psychiatric dysfunction was not felt to be caused by 
or the result of PTSD.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the medical evidence of record does not reflect 
a diagnosis of PTSD as required by regulation.  The evidence 
of record reveals that the veteran has received various 
diagnoses over the years including PTSD, major depression 
with psychotic features, schizoaffective disorder, and 
polysubstance abuse disorder.  At the time of the June 1992 
and May 1995 VA examinations the veteran received diagnoses 
of PTSD.  Neither examiner provided a link to any verified 
stressors.  At the time of both examinations no stressors had 
been verified.  In November 1995 extract documents were 
received which revealed that Binh Thuy, the base area where 
the veteran's unit was assigned, was subjected to enemy 
standoff attacks in April 27, 1971, and May 1, 1971.  At the 
time of the May 1997 VA examination the veteran was again 
diagnosed with PTSD.  However, his claims file was not 
reviewed at the time of that examination and the examiner did 
not link the veteran's PTSD with any verified stressor.  At 
the time of the July 1998 VA examination, prior to review of 
the veteran's claims file, the examiner diagnosed the veteran 
with major depression with psychotic features, a history of 
drug dependence in remission, and PTSD based on the incident 
where the veteran witnessed an American soldier kill another 
American soldier.  The examiner reviewed the veteran's claims 
file and added an addendum to his opinion in November 1998 at 
which time the examiner noted the veteran's prior diagnoses 
included major depression with psychosis or schizoaffective 
disorder, which he noted could be fairly similar, and a 
history of polysubstance dependence.  He said the veteran had 
also consistently been diagnosed with PTSD.  He noted, 
however, that the veteran's major stressor of a soldier 
shooting another soldier in the shower was investigated but 
not substantiated.  He concluded that the prior diagnoses had 
been based on the veteran's self-reported history.  The 
veteran was examined by two examiners at VA in July 2003.  
The first examiner diagnosed the veteran with schizoaffective 
disorder and polysubstance dependence.  The examiner noted 
that the veteran self-reported numerous emotional stressors 
most of which were not able to be verified other than two 
enemy standoff attacks.  He said the veteran had received a 
PTSD diagnosis by various other examiners.  He noted that the 
veteran's reported stressor involving another soldier using 
the veteran's gun to kill a fellow soldier was not 
substantiated.  The examiner said on the occasions of the two 
attacks on the veteran's base resulted in no reported 
casualties.  He said it was possible that the veteran could 
have developed a delusional belief that could have been 
exacerbated by his chemical dependency problems over the 
years.  He said the veteran's improvement was felt to be poor 
because of his stroke and significant fixation on the events 
he believes occurred despite evidence to the contrary.  He 
said the veteran's claims file revealed a history of 
paranoia, auditory hallucinations, and mood lability thus 
substantiating the examiner's diagnosis of schizoaffective 
disorder.  A second examiner included an addendum opinion.  
The examiner said that the diagnoses of schizoaffective 
disorder and polysubstance dependence by the other July 2003 
examiner were entirely appropriate.  He said the veteran did 
not provide consistent information regarding his military 
experiences and records in the claims file did not support 
exposure to combat situations.  He noted that the incident of 
one soldier killing a fellow soldier was not verified and the 
veteran's description of the event has varied.  The examiner 
said the veteran endorsed a history of psychosis but the 
symptoms were well controlled with medication.  Finally, the 
February 2006 VA examiner diagnosed the veteran with 
schizoaffective disorder and polysubstance dependence in 
remission.  The examiner reviewed the veteran's claims file 
and said the only verified stressors were two mortar attacks 
in 1971.  He said the veteran has a history of giving 
conflicting information regarding his military stressors.  He 
said the veteran did not exhibit any significant hyperarousal 
or hypervigilance and he did not appear significantly 
bothered by bringing up some of his reported Vietnam 
experiences.  He noted that the veteran did not display 
feelings of detachment or estrangement from others or a sense 
of foreshortened future.  He said the veteran had significant 
problems with substance dependence but that the problems with 
drugs in service were due to willful misconduct and not PTSD.  
The examiner opined that PTSD signs and symptoms were not 
felt to significantly interfere with employment or social 
functioning.  He said the veteran's schizoaffective disorder 
would impair employment and social functioning.  The examiner 
said no other mental disorders were found.  The examiner 
opined that the veteran did not meet the criteria for PTSD 
based on the two verified mortar attacks in 1971.  He said 
that the emotional distress that would have been caused by 
those attacks did not impair the veteran in his social, 
occupational, or other important areas of functioning.  The 
examiner said that the veteran was variously diagnosed with 
PTSD by other examiners but that those who diagnosed the 
veteran with PTSD likely did not have the veteran's claims 
file to review.  The discharge summaries of record often 
listed PTSD as a diagnosis, but the examiner said they did 
not contain diagnostic criteria for a diagnosis of PTSD.  The 
examiner said the veteran does meet the diagnostic criteria 
for depressive schizoaffective disorder.  The examiner said 
that the veteran's long-standing heroin and cocaine 
dependence likely caused some of the diagnostic confusion.  
Finally, the examiner said the veteran's current level of 
psychiatric dysfunction was not felt to be caused by or as a 
result of PTSD.  

The Board gives greater weight to reports prepared by the VA 
examiners who took the time to review the claims file.  In 
other words, when specific evaluations have been conducted 
with a view toward obtaining a definite diagnosis, PTSD has 
not been found.  Other assessments of PTSD do not appear to 
have been based on an analysis of the recorded history, the 
diagnostic criteria, and the veteran's symptoms.  The most 
recent VA examiner provided a complete rationale for his 
diagnosis of schizoaffective disorder and he noted that prior 
examiners failed to provide the bases for their diagnoses of 
PTSD.  He noted that prior diagnoses of PTSD did not contain 
diagnostic criteria for a diagnosis of PTSD.  Consequently, 
the Board finds that the greater weight of the evidence is 
against the claim of service connection.  Absent a diagnosis 
of PTSD linked to a verified stressor service connection must 
be denied.  

The Board notes that the veteran has alleged that he has PTSD 
which is related to service.  While the veteran is capable of 
providing information regarding his symptoms, as a layperson, 
he is not qualified to offer medical diagnosis or medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in November 1991, well before the 
enactment of the VCAA.  

The RO issued a supplemental statement of the case in July 
2003.  The veteran was informed that service connection for 
PTSD requires medical evidence of a diagnosis of PTSD; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The RO wrote to the veteran in April 2004 and notified him of 
the evidence/information required to substantiate a claim of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  The RO wrote to the veteran again in October 
2005 and advised him that he should provide detailed 
information regarding his claimed stressors.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  And, the RO 
subsequently re-adjudicated the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Consequently, the Board 
does not find that the late notice under the VCAA requires 
remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Additionally, in a letter dated in March 2006 the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issue is now 
before the Board.  Consequently, the service connection claim 
need not be remanded to have the RO address a potential 
rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
private treatment reports and VA medical records in 
developing the veteran's claim.  The veteran was afforded 
numerous VA examinations.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for PTSD is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


